DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claim 1 in “Claims - 08/25/2022” is acknowledged. This office action considers claims 1-4 pending for further prosecution.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (130; Fig 6C; [00934]) = (element 130; Figure No. 6C; Paragraph No. [0034]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over LEE; Doo Hwan et al., (US 20140182896 A1, of record; hereinafter Lee) in view of SCHULZ; Nicola et al. (US 20130221504 A1, of record; hereinafter Schulz).
1. Lee teaches a method of forming a multiple layer, hybrid interposer structure (200), wherein the hybrid interposer structure is an electrically passive structure (construed from [0049]: only electronic component in the interposer, i.e., 110 is  a passive element such as a capacitor; also supported by  [0064]:  the electronic component 110, a multilayered ceramic capacitor (MLCC); as other components are non active elements, the interposer as a whole is a structure) (see below for “configured to support an ultrasound-on-a-chip device”), and wherein the method comprises (see the entire document: Figs 6A-6F; [0091+], specifically, as cited below):

    PNG
    media_image1.png
    297
    651
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    310
    645
    media_image2.png
    Greyscale

Lee Figures 6D,6E 
forming a plurality of first openings (V3, at least two; Fig 6B; [0092]) through a substrate (substrate,140), (see below for “the substrate comprising a heat spreading material”); 
forming a first metal material (141/142; Fig 6A-66B; [0092]) within the plurality of first openings (V3) and on top and bottom surfaces (top/bottom) of the substrate; 
patterning (construed from circuit pattern; see below examiner’s notes) the first metal material (141) on the top and bottom surfaces (top/bottom) of the substrate; 
forming a dielectric layer (130/150; Fig 6C; [0094]) over the patterned first metal material (141/142) on the top and bottom surfaces (top/bottom) of the substrate; 
forming a plurality of second openings (VH; Fig 6D; [0097]) within the dielectric layer (130/150) to expose portions of the patterned first metal material (141/142) on the top and bottom surfaces of the substrate; 
filling the plurality of second openings (V2/V5) with a second metal material, in contact with the exposed portions of the patterned first metal material (141/142); 
forming a third metal material (131/151) on the top and bottom surfaces of the substrate, wherein the third metal material in contact with the second metal material (V2/V5) and the dielectric layer (130/150); and 
patterning the third metal material (construed from circuit pattern 131/151 and see examiner’s note below).
The examiner like to note that ([0093]) suggests a sequence of a process of forming the first circuit pattern 141, the second circuit pattern 142, and the third via V3 and a process of positioning the electronic component 110 in the cavity 145 may be appropriately selected as needed. Therefore, it would be obvious to fill-up the conducting materials and patterning those as claimed. Moreover, MPEP 2112.02.I guides that “when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”. In view of as the device structure taught by Liu is the same as claimed, a prima facie case under 35 U.S.C. 102 /103  was made for filling, patterning.
While, Lee teaches substrate 140 material is insulation, Lee does not expressly disclose the substrate comprising a heat spreading material.
However, in the analogous art, Schulz teaches a semiconductor module and to a method of manufacturing a semiconductor module (Fig 1; [0002]) with ultrasonic interface, wherein (Fig 1; [0052]) disclose the semiconductor device 14 can further be arranged on a substrate 24, or wafer, respectively, which can be formed of a ceramic insulator, such as an aluminum nitride ceramic insulator. In effect, Schulz recognizes that insulation material and ceramic insulator material, such as an aluminum nitride are functional equivalents.
According to MPEP § 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the process step of Lee by substituting one functionally equivalent substrate material such as Insulation with Schulz AlN ceramic material. This substrate material AlN Ceramic is the same material claimed. Thus, inter alia, the limitation “the substrate comprising a heat spreading material” is not patentable over modified Lee (by Schulz).
The combination of (Lee and Schulz)’s structure is silent on the intended use of the structure in preamble, as being “configured to support an ultrasound-on-a-chip device”.
Applicant should also note that the recitation of new limitation in preamble “configured to support an ultrasound-on-a-chip device” is being evaluated in light of MPEP §  2111.02.II, where the reciting limitation is intended use. It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure or manipulative process step, and the portion of the claim following the preamble is a self-contained “description of the structure or of manipulative process steps” not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). In this case, hybrid interposer structure is being “configured to support an ultrasound-on-a-chip device” is for intended use and the portion of the claim following the preamble is a self-contained description of “manipulative process steps” not depending for completeness upon the introductory clause configured to support an ultrasound-on-a-chip device.  Therefore, “configured to support an ultrasound-on-a-chip device” is an intended use does not contribute in manipulative difference between the claimed invention and the prior art.
Moreover, it is noted that it has been held that "Products of identical chemical composition cannot have mutually exclusive properties." See MPEP § 2112.01.II. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In this case, because the modified Dimitrijev’s (by Kitabatake) substrate comprises an oxide film formed in a crystal defect (in view of Kitabatake) of the first 3C-SiC epitaxial layer (1201), have a density of the crystal defect which are the same materials and interfaces as claimed would have a gradually decreases in a direction toward an interface between the first 3C-SiC epitaxial layer (1201) and the second 3C-SiC epitaxial layer (1202).
2. The combination of (Lee and Schulz) as applied to the method of claim 1, further teaches; wherein the substrate comprises a ceramic material (Schulz [0052]).
3. The combination of (Lee and Schulz) as applied to the method of claim 2, is silent on wherein the ceramic material comprises aluminum nitride (AlN) (Schulz [0052]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LEE; Doo Hwan et al., (US 20140182896 A1, of record; hereinafter Lee) in view of SCHULZ; Nicola et al. (US 20130221504 A1, of record; hereinafter Schulz) in further view of Odnoblyudov; Vladimir et al. (US 20190181121 A1, of record; hereinafter Odnoblyudov).
4. While the combination of (Lee and Schulz) as applied to method of claim 1, teaches, wherein filling the plurality of second openings with the second metal material comprises: 
depositing the second metal material in the plurality of second openings (Lee VH) and over the dielectric layer (Lee 130/150), but the combination does not expressly disclose performing chemical mechanical polishing (CMP) of the second metal material down to the dielectric layer.
However, in the analogous art, Odnoblyudov teaches an interposer includes a polycrystalline ceramic core disposed between a first surface and a second surface of the interposer ([0001]), wherein (Fig 1; [0027]) the core 110 can be a polycrystalline ceramic material such as polycrystalline aluminum nitride (AlN), further teaches the bonding layer 120 can be formed by a deposition of a thick (e.g., 4 μm thick) layer followed by a chemical mechanical polishing (CMP) process to thin to approximately 1.5 μm in thickness. The CMP process provides a substantially planar surface free of voids, particles, or other features.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contemplate Odnoblyudov’s CMP process for the combination of (Lee and Schulz)’s  second metal material (V2/V5) such that the combination of (Lee, Schulz and Odnoblyudov)’s method, thereby, will have a process step for chemical mechanical polishing (CMP) of the second metal material down to the dielectric layer, for at least, the CMP process provides a substantially planar surface free of voids, particles, or other features characterized by desired reliability (Odnoblyudov [0063]).
Response to Arguments
Applicant's arguments “Remarks - 08/25/2022- Applicant Arguments/Remarks Made in an Amendment, have been fully considered, but they are not persuasive because of the following:
Applicant’s amendment of independent claim 1, in “Claims - 08/25/2022” changed scope of the inventions significantly, and necessitated the shift in new grounds of rejection detailed in sections I-II, supra. Please see the details and basis of the rejection, in section I, for the new limitations. Shift in grounds of rejection renders Applicant’s arguments moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
September 11, 2022